[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff's objections (#101) to the defendants' production requests and an interrogatory dated March 29, 1995, are overruled with the following exceptions: #3 is limited to lawsuits involving wrongful termination of employment; interrogatory #5 regarding quantifying tort damages is limited to a detailed explanation of the basis for tort damages and the essential components of each such claim, but without the necessity of providing a specific dollar amount; a protective order hereby CT Page 9511 enters prohibiting any contact by the defendants with current employees of plaintiff, including those, if any, for whom the plaintiff is performing consulting services; that any information obtained by counsel is to be used only for this litigation, and that the plaintiff's character and abilities may not be impugned in connection with any contact with current employees.
WILLIAM BURKE LEWIS, JUDGE